OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (96 AD2d 859). It is unnecessary for us to consider appellant’s assertions that the recently enacted CPLR 2005 (L 1983, ch 318) is applicable in this case inasmuch as plaintiff failed to submit an affidavit of merits in opposition to defendants’ motion for summary judgment (Stolowitz v Mount Sinai Hosp., 60 NY2d 685; Amodeo v Radler, 59 NY2d 1001).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.